Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000945
                                                         07-OCT-2016
                                                         10:30 AM



                          SCWC-15-0000945


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        GERALD VILLANUEVA,

                 Petitioner/Petitioner-Appellant,


                                 vs.


                         STATE OF HAWAI'I,

                  Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

  (CAAP-15-0000945; S.P.P. NO. 15-1-0013(2)(CR. NO. 96-0078(2))


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner’s application for


writ of certiorari, filed September 26, 2016, is dismissed


without prejudice to re-filing the application pursuant to HRAP


Rule 40.1(a) (2014) (“The application shall be filed within


thirty days after the filing of the intermediate court of


appeals’ judgment on appeal or dismissal order, unless the time

for filing the application is extended in accordance with this


rule.”).


            DATED:   Honolulu, Hawai'i, October 7, 2016.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Michael D. Wilson




                                   2